  Case 19-30083              Doc 195   Filed 10/04/19 Entered 10/04/19 11:37:07               Desc Main
                                        Document     Page 1 of 4

                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     (Charlotte Division)

In re:                                           )        Chapter 11
                                                 )
BALLANTYNE BRANDS, LLC,                          )        Case No. 19-30083
                                                 )
                             Debtor.             )        Jointly Administered

        INTERIM APPLICATION OF MOON WRIGHT & HOUSTON, PLLC
  FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
   FOR THE PERIOD FROM SEPTEMBER 1, 2019 THROUGH SEPTEMBER 30, 2019

Name of Applicant:           Moon Wright & Houston, PLLC

Authorized to Provide Professional Services to: Ballantyne Brands, LLC

Date of Retention:           March 11, 2019

Compensation and reimbursement is sought from September 1, 2019 through September 30,
2019. Moon Wright & Houston, PLLC has not yet received any payments for services rendered
or expenses incurred during this period.

Amount of compensation sought as actual, reasonable, and necessary:                       $7,108.00
Amount of expense reimbursement sought as actual, reasonable and necessary:               $ 364.05

This is a:        _____ monthly            XXXX interim             _____ final application

         Date Filed                Period Covered             Requested                   Approved
                                                       Fees         Expenses       Fees         Expenses

         04/04/19                02/27/19 – 03/31/19   $15,516.00       $510.58    $15,516.00     $510.58
         05/08/19                04/01/19 – 04/30/19   $11,888.00       $660.15    $11,888.00     $660.15
         06/10/19                05/01/19 – 05/31/19   $15,290.00       $960.70    $15,290.00     $960.70
         07/02/19                06/01/19 – 06/30/19   $18,029.00      $1,557.01   $18,029.00    $1,557.01
         08/07/19                07/01/31 – 07/31/19   $22,740.00       $798.78    $22,740.00     $798.78
         09/09/19                08/01/19 – 08/31/19   $15,350.00       $715.14    $15,350.00     $715.14




MWH: 10439.001; 00020244.7
  Case 19-30083               Doc 195    Filed 10/04/19 Entered 10/04/19 11:37:07    Desc Main
                                          Document     Page 2 of 4

                         IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                      (Charlotte Division)

In re:                                          )        Chapter 11
                                                )
BALLANTYNE BRANDS, LLC,                         )        Case No. 19-30083
                                                )
                              Debtor.           )        Jointly Administered

        INTERIM APPLICATION OF MOON WRIGHT & HOUSTON, PLLC
  FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
   FOR THE PERIOD FROM SEPTEMBER 1, 2019 THROUGH SEPTEMBER 30, 2019

          Pursuant to sections 330 and 331 under title 11 of the United States Code, 11 U.S.C. §§

101 et seq. (the "Bankruptcy Code") and Rule 2016 of the Federal Rules of Bankruptcy Procedure

(the "Bankruptcy Rules"), Moon Wright & Houston, PLLC ("MWH") hereby requests that this

Court award it reasonable compensation for professional services rendered as counsel to the

above-captioned debtor (the "Debtor") in the amount of $7,108.00, together with reimbursement

for actual and necessary expenses incurred in the amount of $364.05 for the period commencing

September 1, 2019 through September 30, 2019 (the "Fee Period"). In support of this application

(the "Application"), MWH respectfully represents and states as follows:

                                              BACKGROUND

          1.       MWH was retained to represent the Debtor as its counsel in connection with this

 chapter 11 case pursuant to an Order entered by this Court on March 11, 2019 [Doc. 57]. The

 Order authorized MWH to be compensated on an hourly basis and to be reimbursed for actual

 and necessary out-of-pocket expenses.

                                        COMPENSATION TO BE PAID

          2.       All services for which MWH requests compensation were performed for or on

 behalf of the Debtor.




 MWH: 10439.001; 00020244.7
 Case 19-30083               Doc 195   Filed 10/04/19 Entered 10/04/19 11:37:07       Desc Main
                                        Document     Page 3 of 4

         3.       Attached hereto as Exhibit A is a detailed statement of fees incurred during the

Fee Period, showing the amount of $7,108.00 due for compensation for the various services

rendered.

                                          DISBURSEMENTS

         4.       MWH has incurred out-of-pocket disbursements during the Fee Period in the

amount of $364.05 which are listed on Exhibit A hereto.

                                       VALUATION OF SERVICES

         5.       The nature of the work performed and the cost of these services performed by

MWH is fully set forth in the attached Exhibit A. The rates charged by MWH’s professionals

are the normal hourly rates charged by MWH for work of this character. In the Debtor’s

opinion, the reasonable value of the services rendered by MWH to the Debtor during the Fee

Period far exceeds the fees charged by MWH.

         6.       In accordance with the factors enumerated in 11 U.S.C. § 330, the amount

requested is fair and reasonable given (a) the complexity of the case, (b) the time expended, (c)

the nature and extent of the services rendered, (d) the value of such services, and (e) the costs of

comparable services other than in a case under this title.

                                               NOTICE

         7.       Notice of this Application has been given to (a) the Bankruptcy Administrator for

the Western District of North Carolina, (b) the 20 largest unsecured creditors, and (c) those

parties requesting notice pursuant to Bankruptcy Rule 2002.

         WHEREFORE, MWH requests that allowance be made to it in the sum of $7,108.00 as

compensation for necessary professional services rendered to the Debtor during the Fee Period,

and the sum of $364.05 for reimbursement of actual, necessary costs and expenses incurred

during that period, and further requests such other and further relief as this Court may deem just

and proper.


MWH: 10439.001; 00020244.7
 Case 19-30083               Doc 195   Filed 10/04/19 Entered 10/04/19 11:37:07   Desc Main
                                        Document     Page 4 of 4

Dated: Charlotte, North Carolina
       October 4, 2019



                                          MOON WRIGHT & HOUSTON, PLLC

                                                 /s/ Richard S. Wright
                                          Richard S. Wright (Bar No. 24622)
                                          121 W. Trade Street, Suite 1950
                                          Charlotte, North Carolina 28202
                                          Telephone: (704) 944-6560
                                          Counsel for the Debtor




MWH: 10439.001; 00020244.7
